DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In view of the Appeal Brief1 filed on 12/21/20, PROSECUTION IS HEREBY REOPENED. New grounds of rejection for claims 68-70 are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/VICTOR D BATSON/           Supervisory Patent Examiner, Art Unit 3677                                                                                                                                                                                             




Response to Arguments
Applicant’s arguments with respect to claim(s) 69 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 12/21/20 have been fully considered but they are not persuasive. 
With regards to Group I: Applicant argues that Fowler describes disposing the pharmaceutical composition itself and not any packaging. Insofar as composition or kit claims to not require any disposing at all, this is not persuasive. One of ordinary skill in the art would understand that Fowler clearly contemplates some type of packaging2 for the pharmaceutical at least because Fowler describes that the composition may be a liquid. That is, the liquid would be in some form of packaging, such as a bottle or syringe. Thus Fowler implicitly describes a combination of packaging, such as a bottle for the liquid; container; and mitigation component. This combination may merely be the bottle of liquid, container, and mitigation component being in the same room- or in the hands of a person pouring the liquid into the container.
Applicant further argues that one of ordinary skill in the art would not be motivated to make the proposed combination because the blister pack of Wittwer is not toxic. Examiner maintains that –insofar as Fowler in view of Wittwer is applied to composition claims—the motivation would be to dispose of the 
With regards to the process claims, Examiner maintains that one would be motivated to dispose of the blister packs using the process described by Fowler because Fowler describes the necessity of disposing medications. 
With regards to group II: Applicant argues that claims 4 and 96 require a “pod” which is somehow distinct from the “pouch” of Fowler because the “pod” allegedly requires the carbon to be “encased”. This is not persuasive because the encased limitation is not found in the claims. Moreover, Applicant’s own specification equates pouch to pod: “activated carbon may be present in a pouch or analogous container, such as when present is pod form” [sic] page 11, line 16.
With regards to group III: Applicant is reminded that claim 35 is a composition or kit claim, requiring the blister pack, container, and mitigation component. The claim does not require disposal of the blister pack per se; and as one of ordinary skill in the art would understand that Fowler contemplates a packaging (such as a bottle for the described liquid or pills3). Similarly, one would understand that pharmaceutical compositions sealed within a blister pack must be disposed of—for example by breaking open the blister pack and pouring the pharmaceuticals into the container.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


NEW GROUND OF REJECTION:
Claims 68 and 70 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schestepol US Patent Application Publication 2018/0001357  in view of Wittwer US Patent Number 4,738,817 and Fowler et al. US Patent Number 8,979,724

Schestepol describes a mitigation component provided “in any prescription or over-the-counter drug container that contains pills, tablets capsules, patches or other drug formulations” (¶0027—emphasis added) and “The disposal container may be separate from the medicament container” (¶0089).  
Thus Schestepol teaches a method including positioning a pharmaceutical composition (not a blister pack); a container(i.e. “disposal container”--¶0089); and a mitigation 
Fowler describes a process including positioning a pharmaceutical, mitigation component including adsorbing agent (e.g. carbon—abstract) and container 110. Fowler describes the adsorbing agent is advantageous because it deactivates the pharmaceutical on contact.
It would have therefore been obvious to one of ordinary skill at the time of filing or invention to have modified the Schestepol process to have the adsorbing agent as claimed. 
Schestepol—as modified in view of Fowler—lacks the blister pack.
Wittwer describes pharmaceuticals in a blister pack.
Since Schestepol is open to “other drug formulations” and Wittwer describes pharmaceuticals in blister packs, it would have been obvious to one of ordinary skill at the time of filing or invention to have further modified Schestepol to have a blister pack.


Claims 69  is/are rejected under 35 U.S.C. 103 as being unpatentable over Schestepol US Patent Application Publication 2018/0001357  in view of Wittwer US Patent Number 4,738,817 and Fowler et al. US Patent Number 8,979,724 as applied to claim 68 above, and further in view of Tampeiri US Patent Number 8,365,504
Schestepol as modified in view of Fowler and Witter lacks the “box”.
Tampieri describes  (e.g. fig 3) packaging blister packs (B) and further elements (page 7 line 7) into a packaging (71) the packaging comprising a box (page 7 line 3).


MAINTAINED GROUNDS OF REJECTION:
Claim 1, 3-- 6, 27, 28, 35, 37- 42  and   96 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Number 8,979,724 Fowler in view of US Patent Number 4,738,817 Wittwer et al.
Fowler describes the composition including medication, container 110, and mitigation component 150. Fowler lacks the blister pack, but teaches that the medication may be “other forms” (col  7 lines 20-21).
Wittwer describes a medicine composition (col. 18 lines 55-65) positioned in a soluble blister pack.
It would have therefore been obvious to one of ordinary skill at the time of filing or invention to have modified Fowler to have the medication in a blister pack  as taught by Wittwer.  One would be motivated to make the modification because Wittwer teaches medications in blister packs, and Fowler teaches the necessity of disposing medications.
With regards to claims 2- 6:  Fowler teaches the adsorbing agent being activated carbon in a liquid permeable pod or enclosure ( fig. 1a and paragraph 9) and layer (col. 13)

Regarding independent claim 38:

Fowler lacks the blister pack, but teaches that the medication may be “other forms” (col  7 lines 20-21).
Wittwer describes a medicine composition (col. 18 lines 55-65) positioned in a soluble blister pack.
It would have therefore been obvious to one of ordinary skill at the time of filing or invention to have modified Fowler to have the medication in a blister pack  as taught by Wittwer.  One would be motivated to make the modification because Wittwer teaches medications in blister packs, and Fowler teaches the necessity of disposing medications.
With regards to claim 96: Fowler col. 5 line 44-45.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Janine M KRECK whose telephone number is (571)272-7042.  The examiner can normally be reached on telework: M-F 0530-1600 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taras Bemko can be reached on 5712701830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Janine M Kreck/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Appellant correctly points out that the Fowler reference fails to describe a “box” as called for in claim 69. Fowler, at col. 8 line 33, describes a “common container”
        2 Examiner also maintains that the disclosed “tape” or “patch” include inert portions analogous to packaging.
        3 That is, one of ordinary skill in the art would understand that pharmaceutical liquids and/or pills come in bottles; and that one practicing the method of Fowler would have, for example, a bottle of the liquid which would be poured into the Fowler container for disposal.